Opinion issued September 26, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00648-CV
                            ———————————
                        LEGACY DCS, LLC, Appellant
                                         V.
      PLUMBING ACEE, INC. D/B/A SONNY'S PLUMBING, Appellee


          On Appeal from the County Court at Law No. 4 & Probate
                          Brazoria County, Texas
                       Trial Court Case No. CI59304


                          MEMORANDUM OPINION

      Appellant filed a restrictive appeal from the trial court’s default judgment

signed on June 7, 2019. On September 10, 2019, the parties filed a joint motion to

vacate the trial court’s judgment and dismiss the case with prejudice. The parties

also ask that we tax costs against the parties who incurred them.
      We grant the parties’ motion, vacate the trial court’s judgment of June 7, 2019,

and dismiss the underlying suit with prejudice. See TEX. R. APP. P. 42.1; 43.2(e).

Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2